Citation Nr: 1420314	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-133 45A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran had active duty service from February 2003 to August 2003, some of which was performed under Title 10 orders.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Procedurally, in June 2006, the Veteran filed an increased rating claim seeking a disability rating higher than 20 percent for her service-connected lumbar spine disability.  In response, following a VA examination, the RO issued a rating decision in January 2007 proposing to reduce the disability rating from 20 percent to a noncompensable (zero percent) rating.  In a May 2007 rating decision, the RO reduced the disability rating for chronic lumbar strain from 20 percent to noncompensable, effective September 1, 2007.  Following the Veteran's appeal, in a March 2008 rating decision and supplemental statement of the case (SSOC), the RO granted a 10 percent rating for chronic lumbar strain effective from the date of the previous reduction, September 1, 2007.  

In April 2012, the Board found the reduction to a 10 percent rating for chronic lumbar strain proper and remanded the issue of entitlement to a rating in excess of 10 percent for additional development as well as the issue of entitlement to TDIU.  

The Board additionally referred the issue of entitlement to service connection for an acquired psychiatric disorder to the agency of original jurisdiction (AOJ) for appropriate action, it does not appear that additional development has been completed and the issue is again referred to the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2012 remand, the Veteran was afforded a VA examination in May 2012 concerning the claim for an increased rating for a lumbar spine strain.  Subsequently, in a December 2012 statement, the Veteran stated that her back symptoms were worse.  While it may be significant that the May 2012 VA examiner found that the Veteran's service-connected lumbar spine strain had resolved without residuals, the Board may not make a medical determination that the Veteran's claimed spine symptoms are secondary to nonservice-connected spine disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a new VA examination is warranted and the claim must be remanded.

The Veteran presently has a combined disability rating of 20 percent, which does not meet the rating criteria for TDIU on a schedular basis; however, given the fact that the Veteran's combined rating may change following the additional development mandated in the remand, the issue of entitlement to TDIU is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Thus, the issue of TDIU must also be remanded to the RO, and further development regarding the TDIU claim must be undertaken following development of the increased rating claim to determine whether the Veteran is totally disabled based her service-connected disabilities.

In view of the remand, more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent VA treatment records (since October 2012) and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to ascertain the severity and manifestations of her present lumbar spine strain.  The entire claim file, including any electronic files, must be reviewed by the examiner.

3.  Also, schedule the Veteran for a VA examination with an appropriate medical professional to assess the Veteran's employability and to obtain a "combined effects" opinion on the matter.  The claims file must be forwarded to and reviewed by the designated examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or in combination, preclude her from securing and following substantially gainful employment.  Consideration should be given to the Veteran's educational and vocational history, but not to nonservice-connected disabilities or advancing age.  A complete rationale must be provided for all opinions and conclusions reached.

The Veteran is currently service connected for recurrent lateral left epicondylitis, chronic lumbar strain and seasonal allergic rhinitis.

4.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

